DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 11 are pending in the instant application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 6 and 10 – 11), drawn towards a compound of Formula (1) and a pharmaceutical composition comprising said compound, in the reply filed on June 23, 2022 is acknowledged. Claims 7 – 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards non-elected invention, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected species of Example 10 as presented below:

    PNG
    media_image1.png
    176
    378
    media_image1.png
    Greyscale

	wherein, in the compound according to Formula (1):
A1 and A2 are each C1 alkoxy;
B1 is C1 alkoxy; and 
R1 is C1 alkylamino of C6 aryl substituted with one –CN.

	Search: Applicant’s elected species is not found to be free of prior art. However, for the purpose of compact prosecution, search has been further expanded to include the scope, wherein:
One of A1 and A2 is C1 alkoxy, and the other one is –OH; and
B1 and R1 are each –OH.

Since the above scope is not free of prior art, search has not been further expanded to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Priority

    PNG
    media_image2.png
    106
    383
    media_image2.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, it is noted that although certified copies of the foreign priority documents have been received, the filing dates of the priority documents are not perfected unless applicant has filed both a certified copy of the document and an English language translation (if the document is not in English) (see MPEP 706.02(b)(1)(C) and 37 CFR 1.55(g)). Accordingly, the claims are examined with an effective filing date of August 12, 2019 (the filing date of the PCT Application).

Information Disclosure Statement
The information disclosure statements filed on November 20, 2020; September 3, 2021 and June 16, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 101
Statutory Authority:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Rejection:
Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards a judicial exception (i.e. products of nature) without significantly more. The claims recite compounds of Formula (1) that are considered naturally occurring products. This product of nature is not integrated into a practical application because besides defining the variables A1, A2, B1 and R1 and the pharmaceutical composition comprising said compounds and pharmaceutically acceptable diluent or carrier, the instant claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.
	The claims are further discussed below using the Subject Matter Eligibility Test for Products and Processes as found in the Federal Registry, 79 (241) dated December 16, 2014, pp. 74618-74633 and October 2019 Patent Eligibility Guidance Update (attached herein) (See MPEP §2106(III)):
	(Step 1): Is the claim to a process, machine, manufacture or composition of matter?
	In the instant case, claims 1 and 5 are directed to compositions of matter.
	(Revised Step 2A as set forth in October 2019 PEG) PRONG ONE: Does the claim recite an Abstract Idea, Law of Nature, or Natural Phenomenon?
	MPEP §2106.04(I), paragraph 2, recites (emphasis added):
	“In addition to the terms ‘laws of nature,’ ‘natural phenomena,’ and ‘abstract ideas,’ judicially recognized exceptions have been described using various other terms, including ‘physical phenomena,’ ‘products of nature,’ ‘scientific principles,’ ‘systems that depend on human intelligence alone,’ ‘disembodied concepts,’ ‘mental processes,’ and ‘disembodied mathematical algorithms and formulas.’ It should be noted that there are no bright lines between the types of exceptions, and that many of the concepts identified by the courts as exceptions can fall under several exceptions. For example, mathematical formulas are considered to be a judicial exception as they express a scientific truth, but have been labelled by the courts as both abstract ideas and laws of nature. Likewise, ‘products of nature’ are considered to be an exception because they tie up the use of naturally occurring things, but have been labelled as both laws of nature and natural phenomena. Thus, it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim limitation(s) that the examiner believes may recite an exception) aligns with at least one judicial exception”.

	 (STEP 2A – PRONG ONE): YES, the claims recite a judicial exception, products of nature. 
	MPEP §2106.04(b)(II), paragraphs 2 – 3, recites (emphasis added):
	“It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. (…) the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.

When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP §2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions”.

	In the instant case, the claims embrace compounds of Formula (1) that are naturally occurring sweet flavor enhancers in view of the U.S. Patent Publication U.S. Patent Publication 20180132516 A1 (Ray). Ray teaches the compounds, Smiles Structures: C[C@H](c1ccc(c(c1) O)OC)C(=O)c1ccc(cc1O)O and C[C@@H](c1cc(cc(c1)OC)OC)C(=O)c1ccc(cc1O)O. Ray further teaches that the compounds are naturally present in nature. See, Table 1, page 30. The Smiles structures are converted to their respective chemical structures as presented below:

    PNG
    media_image3.png
    264
    487
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    303
    489
    media_image4.png
    Greyscale

	An teaches the compound of instant Formula (1):
B1 and R1 are each –OH; and
one of A1 and A2 is C1 alkoxy, and the other one is –OH (left compound);
or alternatively, A1 and A2 are each C1 alkoxy (right compound).

	(Revised Step 2A – PRONG TWO): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	NO, besides the compounds encompassed by Formula (1) and the pharmaceutical composition comprising said compounds and pharmaceutically acceptable diluent or carrier, the instant claims 1 and 5 do not include additional elements. Thus, the judicial exception is not integrated into a practical application because the compounds do not possess characteristics markedly different from the naturally occurring compounds in Ray.
	(Step 2B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
	NO, the claims are directed to a compound of Formula (1), which is a product of nature (See Step 2A – Prong Two), and the pharmaceutical composition comprising said compounds and pharmaceutically acceptable diluent or carriers. However, the additional elements do not amount to significantly more than the judicial exception. 
	Applicants are requested to amend the instant claims to limit the scope of the compounds of Formula (1) to exclude the compounds directed towards “products of nature” judicial exception in order to overcome the rejection.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claims 1 – 6 and 10 – 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by An, et al., J. Med. Chem. (2018), 61: pp. 9266-9286 (An), as disclosed in the information disclosure statement filed on November 20, 2020.
	An teaches a compound 34f. See, page 9266, Abstract; page 9271, Scheme 6. The compound 34f is presented below:

    PNG
    media_image5.png
    214
    407
    media_image5.png
    Greyscale

	An teaches the compound of instant Formula (1):
A1 and A2 are each C1 alkoxy;
B1 is C1 alkoxy; and 
R1 is C1 alkylamino of C6 aryl substituted with one –CN.

	The instant claim 5 is drawn towards a pharmaceutical composition comprising the compound according to claim 1, and a pharmaceutically acceptable diluent or carrier. The instant claim 6 is drawn towards a pharmaceutical composition comprising the compound according to claim 4, and a pharmaceutically acceptable diluent or carrier. An teaches that the water solubility of the compound 34f is much higher than the parent compound 2 due to a result of the increase in polarity induced by the amine moiety and the increase in flexibility induced by the truncation of the fused ring system. Therefore, the compound 34f was selected for further biological evaluation as Hypoxia-Inducible Factor 1α (HIF-1α) inhibitor. See, page 9273, paragraph 3. Higher water solubility will enable the compound to be dissolved more easily in water to form a solution in order to be used as HIF-1α inhibitor. Thus, water is considered a pharmaceutically acceptable diluent or carrier.
	The instant claim 10 is drawn the pharmaceutical composition according to claim 5, wherein the pharmaceutical composition is used to prevent or treat an angiogenesis-related eye disease. The instant claim 11 is drawn the pharmaceutical composition according to claim 10, wherein the angiogenesis-related eye disease is age-related macular degeneration, diabetic retinopathy, retinopathy of prematurity, or neovascular glaucoma. An teaches that the compound 34f is used as Hypoxia-Inducible Factor 1α (HIF-1α) inhibitor in order to treat several angiogenesis-related ocular diseases such as diabetic retinopathy (DR), wet age-related macular degeneration (wet AMD), and retinopathy of prematurity (ROP). See, page 9273, paragraph 3; and page 9266, Introduction: paragraph 1.
	Therefore, the publication by An et al. anticipates the instant claims 1 – 6 and 10 – 11.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent Publication 20180132516 A1 (Ray).
	Ray teaches the compounds, Smiles Structures: C[C@H](c1ccc(c(c1)O)OC)C(=O)c1ccc (cc1O)O and C[C@@H](c1cc(cc(c1)OC)OC)C(=O)c1ccc(cc1O)O. See, Table 1, page 30. The Smiles structures are converted to their respective chemical structures as presented below:

    PNG
    media_image3.png
    264
    487
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    303
    489
    media_image4.png
    Greyscale

	An teaches the compound of instant Formula (1):
B1 and R1 are each –OH; and
one of A1 and A2 is C1 alkoxy, and the other one is –OH (left compound);
or alternatively, A1 and A2 are each C1 alkoxy (right compound).

	The instant claim 5 is drawn towards a pharmaceutical composition comprising the compound according to claim 1, and a pharmaceutically acceptable diluent or carrier. Ray teaches that the compounds are used as natural allosteric modulators and the compositions/formulations comprising said compounds and acceptable carriers or excipients enhance, modulate and/or potentiate the sweet taste of an ingestible composition. See, paragraphs [0007] and [0014]. Ray also teaches that the “carrier” is an inactive accessory substance, such solvents, binders, or other inert medium. See, paragraph [0097]. Further, acceptable carriers include water, fruit or vegetable juices or natural water/fat emulsions such as milk. See, paragraph [0020]. Thus, the composition involves the use of water as a pharmaceutically acceptable carrier or excipient.
	Therefore, the publication by Ray et al. anticipates the instant claims 1 and 5.

Conclusion
Claims 1 – 6 and 10 – 11 are rejected.
Claims 7 – 9 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                      

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626